Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-27 are pending. 
Claims 1-11, 13-24, 26-27 are rejected. 
Claims 12, 25 are objected to.
Claim Objections
Claims 6-7, 11, 19-20, 24 are objected to for the reasons below:
Claims 6-7, 11, 19-20, 24 disclose “the image of the first imaging modality” which lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9, 12, 16-22, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The newly amended claims contain “near-infrared auto-fluorescence” imaging modality which is absent from the Specification. 
Specification contains “near-infrared fluorescence” imaging modality which has been abbreviated as NIRAF in the specification [0002] and has been referred as NIRAF throughout the Specification. The applicant has changed the abbreviation of “near-infrared fluorescence” to NIRF in the newly amended claims and abbreviated the newly added “near-infrared auto-fluorescence” as NIRAF.
For the rest of the action, NIRAF has been considered as the abbreviation of “near-infrared fluorescence” imaging modality as has been originality described by the applicant. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 9-10, 14-19, 22-23, 27 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by U.S. Patent Application Number 2014/0270436 attributed to Dascal et al. (hereafter referred to as Dascal).		

For claim 2: The imaging device of claim 1, wherein one or more of the following: (i) the one or more processors further operate to update all of the multiple imaging modalities based on a specific moment in time based on when the input request is received or based on when the input request is selected by a user [0094, the data collection system 40 and the angiography system 20 have a shared clock or other timing signals configured to synchronize angiography video frame time stamps and OCT image frame time stamps]; (ii) the one or more processors further operate to display a control bar or tool of the one or more control bars or tools on or in at least a first imaging modality of the multiple imaging modalities, and to detect the input request based on a change performed to the control bar or tool; (iii) the one or more processors further operate to display the one or more control bars or tools, where each control bar of the one or more control bars or tools is displayed on a respective imaging modality of the multiple imaging modalities, and to detect the input request based on a change 
For claim 3: The imaging device of claim 2, wherein one or more of the following: (i) the multiple imaging modalities include two or more of the following modalities: an imaging modality for a tomography image, an Optical Coherence Tomography (OCT) image modality, a near-infrared fluorescence (NIRF) image modality, a near- infrared auto-fluorescence (NIRAF) imaging modality, a near-infrared fluorescence (NIRF) imaging modality in a carpet view, a near-infrared auto-fluorescence (NIRAF) imaging modality in a carpet view, an imaging modality for a three-dimensional (3D) rendering, an imaging modality for a 3D rendering of a vessel, an imaging modality for a 3D rendering of a vessel in a half-pipe view or display, an imaging modality for a lumen profile, an imaging modality for a lumen diameter display, an imaging modality for a 
For claim 4: The imaging device of claim 3, wherein: the first imaging modality of the multiple imaging modalities is an imaging modality for the tomography image or the 
For claim 5: The imaging device of claim 3, wherein one or more of the following: (i) the first imaging modality of the multiple imaging modalities shows an OCT image and NIRF and/or NIRAF data, the NIRF and/or NIRAF data displayed in a full circle around an outer edge of the OCT image; and and/or (ii) at least a second imaging modality, which is at least one of the multiple imaging modalities other than the first imaging modality, shows or is a cross-sectional, longitudinal view and/or a-the three-dimensional rendering [0170: A per frame correction can be applied to re-space the L-mode view in a given user interface. This can also be applied to 3D OCT renderings, which would provide a more accurate visual representation of the vessel].  
For claim 6: The imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool displayed in or with the image of the first imaging modality is a rotational, circular or semi-circular, and/or rotatable control bar or tool with two handle bars defining endpoints that bound the color extremes of the NIRF and/or NIRAF data 
For claim 9: The imaging device of claim 5, wherein one or more of the following: (i) a fourth imaging modality of the multiple imaging modalities shows an image of an anatomical view or an angiography view [0009, 0087]; (ii) NIRF and/or NIRAF data is displayed along a vessel shown in the anatomical view or an angiography view of the fourth imaging modality; and/or (iii) a fourth control bar or tool of the one or more control bars or tools is displayed on the anatomical view or the angiography view matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the fourth control bar or tool appearing horizontally along the vessel, wherein the fourth control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool.  

Claims 14-19, 22-23 are rejected using the same rationale as claims 1-6, 9-10 respectively.
Claim 27 is rejected using the same rationale as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 7, 13, 20, 26 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and U.S. Patent Application Publication Number 2017/0209049 attributed to WANG et al. (hereafter referred to as WANG). 
For claim 7: Dascal does not disclose the imaging device of claim 5, wherein one or more of the following: (i) a first control bar or tool configured to be displayed in or with the image of the first imaging modality is a rotatable control bar or tool with two handle bars, the two handle bars designating an area of the image of the first imaging modality to be displayed in the at least one of the multiple imaging modalities other than the first imaging modality; (ii) at least the second imaging modality of the multiple 
Dascal discloses carpet view [panel 165 of figure 3B]. Dascal does not disclose wherein at least the second imaging modality of the multiple imaging modalities shows NIRF and/or NIRAF data displayed in a carpet view. WANG discloses NIRAF data [0012]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and WANG before him/her, before the effective filing date of the claimed invention to incorporate NIRAF data as disclosed by WANG into Dascal because NIRAF data can be analyzed by intensity and can be combined with OCT data of Dascal [WANG: 0012].
For claim 13: Dascal does not disclose the imaging device of claim 1, further comprising a touch screen, wherein the one or more processors further operate to one 
Dascal discloses a region of interest [0070]. Dascal does not expressively mention touch screen. WANG discloses touch screen [0095].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and WANG before him/her, before the effective filing date of the 
Claim 20 is rejected using the same rationale as claim 7. 
Claim 26 is rejected using the same rationale as claim 13.
Claims 8, 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and U.S. Patent Application Publication Number 2010/0106240 attributed to Duggal et al. (hereafter referred to as Duggal). 
 For claim 8: Dascal does not disclose the imaging device of claim 5, wherein one or more of the following: (i) a third imaging modality of the multiple imaging modalities shows a three-dimensional, (3D) half pipe vessel; (ii) the NIRAF data is displayed on an inner wall of the third imaging modality; and/or (iii) a third control bar or tool of the one or more control bars or tools is displayed on the 3D half pipe vessel matching a corresponding area designated by a first control bar or tool in or on the at least first imaging modality, the third control bar or tool having two handles and operating to be moved bi-directionally, the bi-directional movement being one of rotational, 502900-23719-non-provhorizontal, vertical, parallel or perpendicular to the one or more control bar or tools, or along the one or more control bars or tools, wherein the third control bar or tool is synchronized with, interacts with, or corresponds to, the first control bar or tool.  
Dascal discloses 3D rendering [0170]. Dascal does not expressively mention half pipe vessel view. Duggal discloses half pipe vessel view [figure 0095, figure 17a-b, figure 18].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Duggal before him/her, before the effective filing date of the 
Claim 21 is rejected using the same rationale as claim 8. 
Claims 11, 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Dascal and U.S. Patent Application Publication Number 20160335766 attributed to Ambwani et al. (hereafter referred to as Ambwani) and U.S. Patent Application Publication Number 2011/0021926 attributed to SPENCER et al. (hereafter referred to as SPENCER).
For claim 11: Dascal discloses a catheter [0071], determining active imaging modalities of the multiple imaging modalities [active OCT frame in panel 155 in figure 3B, 0083]. 
Dascal discloses arc length [0149] and also a longitudinal view [0078]. He does not expressively disclose a 512900-23719-non-provpredetermined or set angle to the edges of the outer circle of the tomographic image or the OCT image to create a semi-circle, where an arc of the circle represents half of the longitudinal view; but having his teachings of arc length and longitudinal view, an ordinary person skilled in the art can expressively include those details to make the design more specific.
Dascal does not expressively disclose a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools. Ambwani discloses a control bar or tool being moved or changed and calculate a new orientation/position of the one or more control bars or tools and the active imaging modalities [figure 2A: user interface includes movable C1, C2 controlled by the user, 0070].

Dascal, Ambwani do not disclose detecting a catheter circumference, find a center of the catheter or circumference, and draw a dot at the center of the catheter or circumference in the image of the first imaging modality. 
SPENCER discloses detecting a catheter circumference, find a center of the catheter or circumference [figure 16A, 0010, 0085].
It would have been obvious to one of ordinary skill in the art, having the teachings of Dascal and Ambwani and SPENCER before him/her, before the effective filing date of the claimed invention to incorporate catheter data as disclosed by SPENCER into Dascal and Ambwani because SPENCER elaborated on Dascal and detecting more catheter data would be helpful to the medical personnel.
Dascal and Ambwani and SPENCER do not specifically disclose drawing a dot at the center of the catheter or circumference in the image of the first imaging modality. But having their teachings of detecting catheter circumference and the user interface as described above, an ordinary person skilled in the art would draw a dot at the center of the catheter or circumference in the image of the first imaging modality to mark the center of the catheter or circumference to make it easily visible.
Claim 24 is rejected using the same rationale as claim 11. 
Allowable Subject Matter
s 12, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 12: Neither Dascal nor Ambwani or SPENCER teach The imaging device of claim 11, wherein, in response to the one or more processors finishing the calculation of the new orientation/position of the -10-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provone or more control bars or tools and determining the active imaging modalities, the one or more processors further operate to: update the one or more control bars or tools within each imaging modality of the multiple imaging modalities; update any NIRF and/or NIRAF data and change its corresponding display; update a second imaging modality to scroll vertically and update any related NIRF and/or NIRAF data and its corresponding display; update a third imaging modality to scroll vertically and update a corresponding three-dimensional (3D) half pipe vessel view with NIRF and/or NIRAF data overlaid on the vessel; and update a NIRF and/or NIRAF gauge by re-positioning an arrow to highlight a greatest or maximum NIRF and/or NIRAF signal intensity matching to the selected portion of the NIRF and/or NIRAF data or ring.
Same rationale applies to claim 25 as well.
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
Attorney Docket: 2900-23719-non-provClaim objections: See above for updated claims objection.
35 U.S.C. §103 and/or §103 rejection: The applicant reproduces paragraphs [0079] and [0086] of Dascal and argues as below:

However, the Dascal reference cannot, and does not, disclose or suggest the above-recited features of claim 1 for at least the following reasons:-29- Amendment/Response for Application No.: 16/401,390 
Attorney Docket: 2900-23719-non-provFirst, the play button of either FIG. 3B or the element 5 of FIG. 3A of the Dascal reference is not analogous to, and does not disclose or suggest, "an input request" of claims 1, 14, and 27 (as previously presented or as amended herein) of the instant application because the play button of either FIG. 3B and/or the element 5 of FIG. 3A of the Dascal reference does not cause the one or more processors to "synchronously update each displayed image for each of the multiple imaging modalities based on the received input request". Indeed, as critically taught in para. [0079] of the Dascal reference, "By selecting the play and review buttons in the L mode the corresponding in the L vertical line advances or retreats as different cross-sections are shown in the upper OCT image as the vertical line moves  mode in the lower panel" (emphasis added). 
In other words, using the play button in the bottom of FIG. 3B or using the elements 5 (which includes a play button) in FIG. 3A of the Dascal reference only causes different cross sections to be shown in the upper OCT image, and the subject play button and/or elements 5 of the Dascal reference does/do NOT cause a change or update (let alone a synchronous update) to the angiographic image in the upper right side of FIG. 3A or the upper left side of FIG. 3B. 
Further on the contrary, FIGS. 3A and 3B of the Dascal reference show individual controls or a play button specifically for the angiographic image 150. Indeed, the play button at the bottom of FIG. 3B or elements 5 in FIG. 3A of the Dascal reference do not cause the angiographic image to synchronously update as alleged, and, therefore, does not disclose or suggest updating (let alone synchronously updating) each displayed image based on a received input request. 
The applicant ignores the clear teachings of Dascal regarding synchronization of updated displayed images for each of the multiple imaging modalities based on the received input request. Dascal explicitly discloses that all images get synchronized as the input changes causing an update of the images [0086]. He explicitly discloses that as one moves along the blood vessel segment, movement along the centerline shown in the angiographic image is also shown by a moving frame identifier in the cross-sectional OCT image or the L mode OCT image or both [0086]. 
The applicant further argues as below:
Second, cited paragraph [0086] of the Dascal reference cannot, and does not, disclose or suggest the "synchronously update each displayed image for each of the multiple imaging modalities based on the received input request" features as recited, in part, in claim 1 (and as similarly recited in claims 14 and 27) (as previously presented and as amended herein) of the instant application. 
Even assuming for the sake of argument only that a point may move along a centerline of the angiographic image 150 of the Dascal reference (which Applicant does-30-Amendment/Response for Application No.: 16/401,390  Attorney Docket: 2900-23719-non-provnot concede), the moving point is not analogous to, and does not disclose or suggest, "an input request" of claim 1 (or of claims 14 and/or 27) (as previously presented and as amended herein) of the instant application as recited. 
As discussed in para. [0086] of the Dascal reference, a moving point of the Dascal reference is only synchronized with frames in the OCT images. As such, even assuming for the sake of argument only that the moving point is an input request (which Applicant does not concede and maintains that the moving point is not analogous to an "input request" of claim 1 (and of claims 14 and 27) (as previously presented and as amended herein) as established above), the Dascal reference fails to disclose or suggest the recited relationship where one or more processors "synchronously update each displayed image for each of the multiple imaging modalities based on the received input request". 
Indeed, a moving point on a centerline of the angiographic image 150 of the Dascal reference does not update "each displayed image for each of the multiple imaging modalities". Even assuming for the sake of argument only that para. [0086] of the Dascal reference teaches that a frame identifier is moved in both of the cross- sectional OCT image and the L mode OCT image in response to the moving point on the centerline (which Applicant does not concede), the Dascal reference does not disclose or suggest that the angiography image 150 is synchronously updated as well, let alone synchronously updating each displayed image for each of the multiple imaging modalities based on the received input request as established above. 
Third, the Dascal reference fails to disclose or suggest the relationship of an "input request" "to change the displayed image..." in addition to the relationship of the synchronous update to each displayed image for each of the multiple imaging modalities being "based on the received input request". 
It is clear that the subject allegations of the pending rejection are attempting to import teachings into the Dascal reference, which clearly do not exist. This is improper. 
. Dascal clearly discloses input request by the disclosing “a moving point” at least in paragraph 0086. He explicitly discloses that as one moves along the blood vessel segment, movement along the centerline shown in the angiographic image is also shown by a moving frame identifier in the cross-sectional OCT image or the L mode OCT image or both [0086]. 
In addition, Dascal also discloses that the frames of angiography data are grabbed in a synchronized manner with the OCT image data frames obtained as a result of the pullback [0009].
The applicant further argues as below:
Fourth, Applicant respectfully submits that the pending rejections fail to present a prima facie case(s) of alleged anticipation (and alleged obviousness for the §103 rejections discussed further below). Indeed, no clear explanations are provided as to why-31-Amendment/Response for Application No.: 16/401,390 Attorney Docket: 2900-23719-non-provthe Dascal reference allegedly discloses at least claims 1, 14, and 27 of the instant application. This leaves Applicant in the position of trying to guess what is being alleged, and is improper. 
The allegation is baseless as the examiner has clearly mapped all the limitations of the claims with the cited prior arts. In addition, the particular paragraphs cited in the body of this action for the convenience of the applicant are also self-explanatory.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner.
st week of the bi-week) and Mon-Tue 7-4 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Anita D. Chaudhuri/ 
Examiner, Art Unit 2173





/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173